                Case 1:19-cv-04686-LJL-GWG Document 38
                                                    37 Filed 05/20/20 Page 1 of 2




                                              THE CITY OF NEW YORK                                            LEO T. ERNST
JAMES E. JOHNSON                             LAW DEPARTMENT                                      Assistant Corporation Counsel
                                                                                            Labor & Employment Law Division
Corporation Counsel                              100 CHURCH STREET                                      Phone: (212) 356-2549
                                                 NEW YORK, NY 10007



                                                                      May 20, 2020

        By ECF
        Honorable Gabriel W. Gorenstein            MEMORANDUM ENDORSEMENT
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                               Re:     Saborit v. N.Y.C. Health & Hosps. Corp., et al.,
                                       19 Civ. 4686 (LJL) (GWG)
                                       Our No. 2019-039087

        Dear Judge Gorenstein:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for all defendants in the above-
        referenced action. I write, jointly with plaintiff, to request that (1) the close of fact discovery be
        extended thirty days, from May 22, 2020 to June 22, 2020; (2) a settlement conference be
        scheduled with the Court for a date after the extended close of discovery on June 22, 2020; and
        (3) that defendants’ deadline to file their anticipated dispositive motion for summary judgment
        be extended until after the settlement conference is held. This is the parties’ second request for
        an extension of discovery, first request for a settlement conference, and first request for an
        extension of defendants’ deadline to move for summary judgment.

                       Regarding the parties’ first request, for a thirty-day extension of fact discovery,
        the parties have exchanged substantial discovery in this case, and have very few outstanding
        issues. However, defendants are still awaiting the production of plaintiff’s medical records from
        a medical provider for which plaintiff has provided a HIPAA-compliant release. Such delays in
        the production of medical records from medical providers are to be expected given the COVID-
        19 pandemic. Further, although all depositions will be completed by Friday, May 22, 2020,
        including defendants’ deposition of the plaintiff which took place on May 1, 2020, defendants
        have left plaintiff’s deposition open and reserved the right to question plaintiff regarding the
        substance of the medical records which have yet to be produced. For these reasons, the parties
        request an additional thirty days to complete discovery.
      Case 1:19-cv-04686-LJL-GWG Document 38
                                          37 Filed 05/20/20 Page 2 of 2
HONORABLE GABRIEL W. GORENSTEIN
United States Magistrate Judge
Saborit v. N.Y.C. Health & Hosps. Corp., et al.
19 Civ. 4686 (LJL) (GWG)
May 20, 2020
Page 2


                Regarding the parties’ second request, for a settlement conference, plaintiff and
defendants are interested in exploring settlement and believe that it would be in the best interest
of all parties to determine whether this case can be resolved prior to the additional expense of
dispositive pre-trial motion practice. The parties respectfully request the Court’s assistance in
facilitating a potential settlement of this case at a settlement conference to take place after the
extended close of discovery on June 22, 2020.

                Regarding the parties’ third request, it would be economical and preserve the
Court’s and the parties’ resources to extend defendants’ deadline to file their anticipated
dispositive summary judgment motion until such time as the parties can seek resolution of the
case at a settlement conference. Should the parties fail to settle the case at the settlement
conference, defendants suggest that a briefing schedule be set for defendants’ summary judgment
motion at that time.

               Thank you for your consideration of these requests.

                                                     Respectfully submitted,


                                                                         /s/
                                                                     Leo T. Ernst
                                                            Assistant Corporation Counsel

To:    CRUMILLER, P.C.
       (By ECF)                     The discovery deadline is extended to June 22, 2020. The parties shall
                                    report to the Court by letter as soon as they are prepared to participate
                                    in a settlement conference and one will be scheduled at that time. If the
                                    parties have not so reported by June 22, 2020, they shall file a letter on
                                    that date explaining the status of their readiness for settlement. The
                                    deadline for the filing of any summary judgment is adjourned pending
                                    the settlement conference.
                                    So ordered.
                                    Dated: May 20, 2020
